DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  	a) On page 9, in line 5, the specification refers to “FIG. 2A”.  However, no such figure exists.
	b) Various symbols on pages 10, 11, 13, 14 and 15, representing weights and a relation, are illegible.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “training data generation/allocation unit” and “learning control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  Claim 7 is directed to model.  A model, within the context of the disclosure, is a mathematical construct, and does not fall into any of the statutory categories of invention.  Therefore it is not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	b) In claim 2, in line 2, “the training datasets” is ambiguous because there are multiple “training datasets” previously mentioned in claim 1: the “generated training dataset” in line 3, the “primary learning training dataset” in line 8, and the “secondary learning training dataset” in line 11.  Claim 3 has the same problem in line 2.  Claim 5 has the same problem in line 2.  Claim 6 has the same problem in line 2.
	c) In claim 3, in line 3, “with respect to performance” is unclear.  Performance with respect to what?  Claim 6 has the same problem in line 3.
	d) In claim 4, in line 12, “the good task data” and “the bad task data” is ambiguous.  The claim previously mentions good task data and bad task data sampled from primary learning training datasets, and good task data and bad task data sampled from secondary learning training datasets. 
	e) Claim 7 refers to a “...model generated by claim 4”.  Is the intent for the model to be generated by claim 4 or the method of claim 4?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20180260957 to Yang et al. (hereinafter referred to as “Yang”).
As to claim 1, Yang discloses a medical image segmentation deep-learning model generation apparatus comprising:
	a training data generation/allocation unit configured to generate a training dataset through a segmentation result value acquired by inputting a given medical image to an original medical image segmentation deep-learning model ([0028]; [0030]-[0031]); and
	a learning control unit configured to acquire temporary weights using output data corresponding to primary learning by inputting good task data and bad task data sampled from primary learning training datasets to the medical image segmentation deep-learning model and configured to update weights by adding gradients acquired using weights acquired using output data corresponding to secondary learning by inputting good task data and bad task data sampled from secondary learning training datasets to the medical image segmentation deep learning model ([0030]-[0031]-[0032]; the good task data corresponds to the ground truth samples, and bad task data corresponds to the predictions), 
	wherein the primary learning and the secondary learning are repeated ([0032], training operations are repeated).
As to claim 2, Yang discloses the medical image segmentation deep-learning model generation apparatus of claim 1, wherein the learning control unit samples the training datasets in random order ([0033], via randomly selected weights).
As to claim 3, Yang discloses the medical image segmentation deep-learning model generation apparatus of claim 1, wherein the learning control unit samples the training datasets in ascending order with respect to performance ([0027]).
As to claim 4, Yang discloses a medical image segmentation deep-learning model generation method comprising:
	generating a training dataset through a segmentation result value acquired by inputting a given medical image to an original medical image segmentation deep-learning model ([0028]; [0030]-[0031]);
	sampling good task data and bad task data from primary learning training datasets ([0028]; the good task data corresponds to the ground truth samples, and bad task data corresponds to the predictions);
	acquiring temporary weights using output data corresponding to primary learning by inputting the good task data and the bad task data to the medical image segmentation deep  learning model ([0028]);
	sampling good task data and bad task data from secondary learning training datasets ([0030]); and
	updating weights by adding gradients acquired using weights acquired using output data corresponding to secondary learning by inputting the good task data and the bad task data to the medical image segmentation deep-learning model ([0031]), wherein the sampling, the acquiring, and the sampling are sequentially repeated ([0032]).

As to claim 5, Yang discloses the medical image segmentation deep-learning model generation method of claim 4, wherein the sampling comprises sampling the training datasets in random order ([0033], via randomly selected weights).
As to claim 6, Yang discloses the medical image segmentation deep-learning model generation method of claim 4, wherein the sampling comprises sampling the training datasets in ascending order with respect to performance ([0027]).
As to claim 7, Yang discloses medical image segmentation deep-learning model generated by the method of claim 4 (Fig.3).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20200151507 to Siemionow et al. teaches a system for the segmentation of medical images which augments a training database, trains a CNN, updates weights of a network based on gradients and segments the medical images.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665